DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
From Primary Examiner Young J. Kim (filed on 05/12/2021):
Groups I-IV lack unity of invention for the following reasons.  The inventions of these groups require the technical feature of using electrical means for providing energy for heating during an amplification reaction.  While Groups I-IV also recite different embodiments drawn to different ways in which such electrical means could be provided, none are shared among the groups, with only common feature being shared is the application of electrical energy for heating the amplification mixture.
For example, Group I is drawn to a method of amplification involving the ratio of electrical energy being less than 20 Joules per millitre, whereas Group II is drawn to a method involving heating means applied based on CR * 5oC, whereas Group III is drawn to a method involving limiting temperature change in the volume, whereas Group IV is drawn to a method involving oligonucleotides which are immobilized on the heating except the use of electrical energy as the heating means.
However, this shared technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Venkatasubramanian et al. (WO 02/081981 A2, published October 2002).  Venkatasubramanian et al. disclose a method of amplification wherein the heating mechanism is provided via electrical energy (“thermoelectric cooling and heating device … a thermoelectric material … configured to form under electrical current flow at least one of the heated junction and cooled junction”, claim 1).
The inventions of Groups V-VII also lack unity because, as discussed above, the only technical feature shared among the inventions are that electrical energy is employed for heating means, and this feature is already taught by Venkatasubramanian et al.

Currently:
Applicant’s election without traverse of Group IV (claims 14-16) in the reply filed on 07/12/2021 is acknowledged. Claims 1-13 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2021.

Response to Amendment
The amendments and arguments/remarks filed on 04/19/2019 have been entered and fully considered.
Instant claims 1-19 have been amended currently.
Instant claims 1-19 are pending; however, in view of the current restriction election, instant claims 14-16 are being considered of examination by way of election.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0377764 A1 (Stehr et al.) in view of U.S. 2009/0060795 A1 (Owen et al.).
In regards to instant claims 14 and 16; Stehr et al. discloses (abstract) a method for the “amplification of nucleic acids” (1), in which nanoparticles (8) in “a reaction volume” (2) transfer “heat” to their environment through excitation. Stehr et al. discloses (para. [0087] and fig. 13) an apparatus (“A device for amplifying nucleic acids in a reaction volume …”) for performing their method, wherein a light source 17 directs a light beam through an optional first objective 30 on a deflecting element 32 and through an optional second objective 31 onto a sample tube 24; in this, the sample tube 24 is mounted on a rotatable unit 33 together with further sample tubes 24 such that by turning the unit 33, different sample tubes 24 can be illuminated at different times. Stehr In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) or KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007); MPEP 2144.05, Sect. II. Routine Optimization).
Stehr et al. does not expressly discloses “at least one heating element for heating the reaction using electrical energy …” and “a means for transferring the electrical energy into the device …”. However, Owen et al. discloses (abstract) methods 

In regards to instant claim 15; Owen et al. discloses (para. [0015]) the use of a fixed voltage source (“an electricity storage …”).  Furthermore, the working condition of the invention, i.e. “electrical storage keeping electrical energy greater than 0.1 J/mL”, is read as being a result-effective variable that is a workable parameter which is optimized via routine trial and error or experimentation in order to find the best output for the recognized result: (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) or KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007); MPEP 2144.05, Sect. II. Routine Optimization)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        


/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797